                         UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT
                                 OF TENNESSEE
________________________________________________________________

MICHAEL Q., BY AND THROUGH HIS PARENTS, )
JENNIFER Q., AND NATHAN Q.,             )
                                        )
            PLAINTIFFS.                 )
                                        )
      VS.                               ) NO ._______
                                        )
KNOX COUNTY, TENNESSEE &                )
KNOX COUNTY BOARD OF EDUCATION,         )
D/B/A/ KNOX COUNTY SCHOOLS              )
                                        )
            DEFENDANT.                  )
________________________________________________________________

 COMPLAINT FOR ATTORNEYS’ FEES AND LITIGATION EXPENSES


       COME THE PLAINTIFFS, Michael Q., through his parents, Jennifer Q. and Nathan

Q., by and through their attorneys, filing this Complaint for attorneys’ fees and litigation expenses.

They show:


                            I.      PARTIES AND JURISDICTION

       1.      Michael Q., a six-year-old minor child, resides with his parents, Jennifer Q. and

Nathan Q., in Knoxville, Tennessee.

       2.      Knox County, Tennessee and Knox County Board of Education d/b/a/ Knox

County Schools, the Defendant, is vested with control and operations of the public school system

within Knox County, Tennessee. They may be served with process through their Mayor, Glenn




Case 3:20-cv-00125-TAV-HBG Document 1 Filed 03/25/20 Page 1 of 5 PageID #: 1
Jacobs, City County Building, Suite 615, 400 Main Street, Knoxville, TN 37902 and their

Superintendent, Bob Thomas, at Knox County Schools, 912 S. Gay Street, Knoxville, TN 37092.

       3.      Knox County receives state and federal funding to provide special education to

persons with a disability, like Michael Q., under the IDEA, Section 504, and Title II of the ADA.

       4.      This action arises out of the following Federal statutes: the Individuals with

Disabilities Education Act (IDEA), 20 U.S.C. §§ 1400 et seq, and §1415(i)(3)(B), the Americans

with Disabilities Act of 1990 (ADA), Pub. L. No. 101-336, 104 Stat. 327 (1990), 42 U.S.C. §§ 12101,

et seq., amended by the Americans with Disabilities Act (ADA-AA) with an effective date of

January 1, 2009; the Rehabilitation Act of 1973, §§ 504 and 505, as amended, 29 U.S.C.A. §§ 794

and 794a, including the conforming amendment of the ADA-AA which changes the definition of

‘‘disability’’ under § 504 to conform to the definition of ‘‘disability’’ under ADA-AA. The

Court’s jurisdiction is invoked pursuant to 28 U.S.C. §1331.

       5.      Michael Q. is covered by the IDEA, 20 U.S.C. §§ 1400 et seq., the ADA, 42 U.S.C.

§§ 12131 et seq., and Section 504 of the Rehabilitation Act, 29 U.S.C. § 794. He has an

Individualized Education Program (IEP) providing him “special education,” due to disabilities

that include autism. This disability entitles Michael Q. to services under the IDEA. Michael Q.’s

impairment also substantially limits Michael Q. in the major life activities of learning, daily living

skills, socialization, and communicating (receptive: attention and listening; and communicative:

responding as Michael Q. is largely non-verbal).


                                            II. FACTS

       6.      Plaintiffs and Defendant were parties to an administrative due process hearing

under the IDEA, Section 504, and ADA—from December 16-18, 2020—involving the issue of


                                                   2

Case 3:20-cv-00125-TAV-HBG Document 1 Filed 03/25/20 Page 2 of 5 PageID #: 2
Michael Q.’s “least restrictive environment” (most integrated setting). This hearing concluded

with a Final Order from Administrative Law Judge Philip R. Hilliard entered February 24, 2020.

(Final Order attached hereto as Exhibit A). A copy of the Final Order is attached hereto, and

those findings are incorporated and made a part of this filing herein.

       7.      In the Final Order, Judge Hilliard found that Knox County’s proposed placement

of Michael Q. (including 4.75 hours of academic instruction time each day away from Michael Q.’s

regular education classroom) violated his right to be educated in his “least restrictive

environment” under the IDEA. Plaintiffs (Petitioners at the due process hearing) were the

prevailing party. (Ex. A, p. 28).

       8.      For a remedy, Judge Hilliard ordered Michael Q.’s IEP team to develop an

Individual Education Plan (IEP) that places Michael Q. in the regular education classroom with a

paraprofessional trained in serving children with autism, to be supported by Knox County’s

Autism Support team. Further, Judge Hilliard ordered that Michael Q. is entitled to an evaluation

for an assistive and augmentative communication device (AAC) upon which Michael Q.’s teachers

and support personnel shall be trained. (Id.).

       9.      Administrative law judges do not have authority to award attorneys’ fees and costs

(monetary relief) under IDEA. For those, Plaintiffs must now file this action under IDEA, Section

504 and the ADA. 1




1
        Because Michael Q.’s least restrictive environment and most integrated setting claims
under Section 504 and Title II of the ADA, respectively, did not seek relief different from the
IDEA, Judge Hilliard found they were “pretermitted” based on the comprehensive IDEA findings
and relief awarded. (Id. at p. 3). Therefore, appeal is sought on expert fees and costs.
                                                 3

Case 3:20-cv-00125-TAV-HBG Document 1 Filed 03/25/20 Page 3 of 5 PageID #: 3
                                    III.    RELIEF SOUGHT:

                              ATTORNEYS’ FEES AND COSTS

       10.     The foregoing paragraphs and Final Order (Ex. A) are incorporated.

       11.     Plaintiffs seek their costs and reasonable attorneys’ fees, including attorneys’ fees

of Justin S. Gilbert and Jessica F. Salonus, expert witness costs, and any other recoverable costs

under IDEA, Section 504, and the ADA. 20 U.S.C. §1415(i)(3)(B); 29 U.S.C. §794a(b); 42 U.SC.

§12205; and 42 U.S.C. §1988.

       12.     Plaintiffs request a Court-ordered schedule with a hearing date or briefing date for

submission of the dollar amounts of the fees and costs, along with any supporting

documentation/testimony (in the event stipulation of attorneys’ fees and costs is not possible). In

the event the parties are not able to stipulate to the amount of attorneys’ fees and costs, Plaintiffs

intend to seek the additional fees and costs that will be incurred in this action once the final amount

is known.




                                                  4

Case 3:20-cv-00125-TAV-HBG Document 1 Filed 03/25/20 Page 4 of 5 PageID #: 4
                                   Respectfully Submitted,


                                   GILBERT LAW, PLLC

                                   /s Justin S. Gilbert
                                   Justin S. Gilbert (TN Bar No. 017079)
                                   100 W. Martin Luther King Blvd, Suite 501
                                   Chattanooga, TN 37402
                                   Telephone: 423.756.8203
                                   Facsimile: 423.756.2233
                                   justin@schoolandworklaw.com

                                   &

                                   THE SALONUS FIRM, PLC

                                    /s Jessica F. Salonus
                                   JESSICA F. SALONUS (28158)
                                   139 Stonebridge Boulevard
                                   Jackson, Tennessee 38305
                                   Telephone: (731) 300-0970
                                    jsalonus@salonusfirm.com

                                   ATTORNEYS FOR PLAINTIFFS




                                       5

Case 3:20-cv-00125-TAV-HBG Document 1 Filed 03/25/20 Page 5 of 5 PageID #: 5
